                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA




 LUIS NIEVES,                                 )
                                              )        Civil Action No. 18 – 1402
                             Plaintiff,       )
                                              )        District Judge David S. Cercone
                        v.                    )        Magistrate Judge Lisa Pupo Lenihan
                                              )
 MARK CAPOZZA and KAZI MOOK                   )
                                              )
                             Defendants.      )
                                              )



                                          MEMORANDUM ORDER

        This case is before the Court on a Report and Recommendation (“R&R”) that was filed

by Magistrate Judge Lenihan on September 24, 2019, and which recommends that this case be

dismissed with prejudice for Plaintiff’s failure to prosecute. ECF No. 6. This recommendation

is based on Plaintiff’s failure to pay the required initial partial filing fee or otherwise show cause

why this case should not be dismissed for his failure to do so. See ECF Nos. 3, 5. Plaintiff was

served with the R&R and informed that the deadline to file objections was October 11, 2019. As

of today, however, Plaintiff has neither paid the initial partial filing fee or filed objections to the

R&R. Therefore, after careful de novo review of the record and consideration of the R&R, the

following order is now entered.

                               AND NOW, this 21st day of October, 2019;

        IT IS HEREBY ORDERED that the R&R is adopted as the Opinion of the Court.

        IT IS FURTHER ORDERED that this case is dismissed with prejudice for Plaintiff’s

failure to prosecute.
                                                   1
      AND IT IS FURTHER ORDERED that the Clerk of Court mark this case closed.

                                                   By the Court:


                                                   _s/ David S. Cercone___
                                                   David S. Cercone
                                                   United States District Judge

Cc:   Luis Nieves
      MX3879
      SCI Fayette
      50 Overlook Drive
      LaBelle, PA 15450




                                         2
